—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered December 17, 1996, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed on the ground that plaintiff failed to adduce any evidence that the reason articulated by defendant for discharging plaintiff, namely, that his work had deteriorated to such an extent that it became necessary to remove him from many of his projects, leaving him with no work and therefore no need for his employ, was not its true reason but a pretext for discrimination (see, Texas Dept. of Community Affairs v Burdine, 450 US 248, 252-253; Matter of National Basketball Assn, v New York State Div. of Human Rights, 115 AD2d 365, 367, affd 68 NY2d 644). Concur — Ellerin, J. P., Wallach, Tom and Andrias, JJ.